Title: From George Washington to Major General Nathanael Greene, 8 June 1778
From: Washington, George
To: Greene, Nathanael


                    
                        Sir
                        Head Quarters [Valley Forge] 8th June 1778.
                    
                    As the Removal of the Troops under Genl Smallwoods Command will leave our Stores at the head of Elk exposed, and their only protection will be such as they may derive from the Militia of the Country You are without loss of time to have every thing of value in your magazines thereabouts, transported to the most convenient place for the purposes of the army. I am &c.
                    As Genl Smallwood with his Brigade is expected in Camp this forenoon, you will give immediate orders for marking his ground.
                